                                                                            Hon. Andrea R. Wood




                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS


  CHRISTOPHER MOEHRL, on behalf of
  himself and all others similarly situated,
                                                      Civil Action No.: 1:19-cv-01610
                   Plaintiff,


                                                      NOTICE OF MOTION FOR ORDER OF
  v.                                                  DISMISSAL WITHOUT PREJUDICE OF
                                                      RE/MAX HOLDINGS, INC.
  THE NATIONAL ASSOCIATION OF
  REALTORS, REALOGY HOLDINGS
  CORP., HOMESERVICES OF AMERICA,
  INC., RE/MAX HOLDINGS, INC., and
  KELLER WILLIAMS REALTY, INC.,

                    Defendants.




To:     Counsel of Record

        PLEASE TAKE NOTICE that on Monday, June 24, 2019, at 9:00 a.m., or at such other
time as the Court shall direct, we shall appear before the Honorable Andrea Wood, in the Courtroom
usually occupied by her on the 19th Floor of the Dirksen Federal Building (219 South Dearborn
Street) in Chicago, and we shall then and there present a MOTION FOR ORDER OF
DISMISSAL WITHOUT PREJUDICE OF RE/MAX HOLDINGS, INC. A copy of the Motion
was served on you.


Dated: June 14, 2019.


                                               By: /s/ Marc M. Seltzer

                                                  Marc M. Seltzer
                                                  Steven G. Sklaver




                                                  1
6652235v1/016286
                   SUSMAN GODFREY L.L.P.
                   1900 Avenue of the Stars, Suite 1400
                   Los Angeles, California 90067
                   Telephone: (310) 789-3100
                   mseltzer@susmangodfrey.com
                   ssklaver@susmangodfrey.com

                   Carol V. Gilden (Bar No. 6185530)
                   COHEN MILSTEIN SELLERS & TOLL PLLC
                   190 South LaSalle Street, Suite 1705
                   Chicago, IL 60603
                   (312) 357-0370
                   cgilden@cohenmilstein.com

                   Daniel A. Small
                   Kit A. Pierson
                   Benjamin D. Brown
                   Courtney A. Elgart
                   COHEN MILSTEIN SELLERS & TOLL PLLC
                   1100 New York Ave. NW, Fifth Floor
                   Washington, DC 20005
                   (202) 408-4600
                   dsmall@cohenmilstein.com
                   bbrown@cohenmilstein.com
                   celgart@cohenmilstein.com

                   Steve W. Berman
                   HAGENS BERMAN SOBOL SHAPIRO LLP
                   1301 Second Avenue, Suite 2000
                   Seattle, WA 98101
                   (206) 623-7292
                   steve@hbsslaw.com

                   Elizabeth A. Fegan
                   HAGENS BERMAN SOBOL SHAPIRO LLP
                   455 North Cityfront Plaza Drive, Suite 2410
                   Chicago, IL 60611
                   (708) 628-4949
                   beth@hbsslaw.com

                   Jeff D. Friedman
                   Rio S. Pierce
                   HAGENS BERMAN SOBOL SHAPIRO LLP
                   715 Hearst Avenue, Suite 202
                   Berkeley, CA 94710
                   (510) 725-3000
                   jefff@hbsslaw.com
                   riop@hbsslaw.com

                   George Farah
                   HANDLEY FARAH & ANDERSON PLLC
                   81 Prospect Street
                   Brooklyn, NY 11201




                   2
6652235v1/016286
                   (212) 477-8090
                   gfarah@hfajustice.com

                   William H. Anderson
                   HANDLEY FARAH & ANDERSON PLLC
                   4730 Table Mesa Drive, Suite G-200
                   Boulder, CO 80305
                   (303) 800-9109
                   wanderson@hfajustice.com

                   Benjamin David Elga
                   Brian Shearer
                   JUSTICE CATALYST LAW
                   25 Broadway, Ninth Floor
                   New York, NY 10004
                   (518) 732-6703
                   belga@justicecatalyst.org
                   brianshearer@justicecatalyst.org

                   Monte Neil Stewart
                   Russell E. Marsh
                   WRIGHT MARSH & LEVY
                   300 S. 4th Street, Suite 701
                   Las Vegas, NV 89101
                   (702) 382-4004
                   monteneilstewart@gmail.com
                   rmarsh@wmllawlv.com

                   Vildan A. Teske
                   Marisa C. Katz
                   TESKE KATZ KITZER & ROCHEL PLLP
                   222 South Ninth Street, Suite 4050
                   Minneapolis, MN 55402
                   (612) 746-1558
                   teske@tkkrlaw.com
                   katz@tkkrlaw.com
                   Attorneys for Plaintiff Christopher Moehrl




                   3
6652235v1/016286
                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 14, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


                                                /s/ Marc M. Seltzer
                                                Attorney Signature




                                                    4
6652235v1/016286
